United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
)
)
)
and
)
)
PEACE CORPS, PEACE CORPS-ENROLLEES, )
Washington, DC, Employer
)
___________________________________________ )
S.O., Appellant

Docket No. 15-1412
Issued: December 8, 2015

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 9, 2015 appellant filed a timely appeal from a December 11, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180
days elapsed from October 29, 2013, the most recent OWCP merit decision, to the filing of
the current appeal, pursuant to Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
appellant’s claim.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of OWCP’s
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). The 180th day following the December 11, 2014 decision was June 9, 2015. Since using June 19,
2015, the date the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the
date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark is June 9,
2015, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 28, 2010 appellant, then a 30-year-old environmental education Peace Corps
volunteer in Guatemala, filed an occupational disease claim (Form CA-2) alleging that she
sustained multiple traumatic events to her lower back in the performance of duty. She indicated
that she sustained herniation of three discs at L3-4, L4-5, and L5-S1. Appellant indicated that
she first realized the conditions were caused or aggravated by her employment on
April 30, 2008. She stopped work on March 27, 2010.
Documents submitted with the claim indicated that on August 13, 2008 appellant
underwent a hemilaminectomy, foraminotomy, and discectomy at L4-5, and L5-S1, performed
by Dr. William R. Taylor, a Board-certified neurosurgeon. Dr. Taylor continued to treat
appellant and note her status.
On July 23, 2010 OWCP accepted the claim for aggravation of displacement of lumbar
intervertebral disc without myelopathy, L4-5, L5-S1, and L3-4.3
In July 2013 appellant filed claims for disability beginning on March 28, 2010 and
continuing.
A December 7, 2011 lumbar myelogram procedure and computerized tomography (CT)
scan report, read by Dr. Ramin Sean Pakbaz, a Board-certified diagnostic radiologist, revealed
L5-S1 flowing osteophyte from L5-S1 with calcifications about the nerve root of S1 and disc
herniation at L4-5, mostly on the right.
In an undated attending physician’s report (Form CA-20), Dr. Taylor indicated that
appellant was only partially disabled beginning August 12, 2008.4 He noted that she continued
to have right-sided pain from the work injury to include a herniated disc. Dr. Taylor checked the
box “yes” in response to whether he believed the condition was caused or aggravated by an
employment activity.
In a July 18, 2013 telephone call memorandum, appellant contacted OWCP to request
that it expand her claim from a temporary aggravation to a permanent aggravation. She indicated
that she needed surgery.
In a letter dated July 18, 2013, OWCP informed appellant of the type of evidence needed
to support her claim for wage-loss compensation and requested that she submit such evidence
3

The record reflects that appellant had a preexisting nonindustrial back injury. In a September 11, 2013 decision,
OWCP denied appellant’s claim for a schedule award.
4

Dr. Taylor also filled in partial disability commencing July 2008 on a separate undated attending physician’s
report.

2

within 30 days. It also specifically noted that appellant went to Costa Rica on August 3, 2010 for
a job in private industry and requested information about that job and her work history in that
job.
OWCP continued to develop the claim and, by letter dated August 21, 2013, referred
appellant for a second opinion examination to obtain an independent assessment of her workrelated condition, along with a statement of accepted facts, a set of questions, and the medical
record to Dr. William P. Curran, a Board-certified orthopedic surgeon.
In a September 11, 2013 report, Dr. Curran noted appellant’s history of injury and
treatment and examined her. He provided findings and concluded that the need for a two-level
right-sided hemilaminotomy and discectomy was causally related to the April 30, 2008 work
incident. Dr. Curran indicated that, prior to that date, appellant had a two-level herniated disc in
April 2001, but she had a seven-year hiatus of no treatment. He opined that the April 30, 2008
accident caused a permanent aggravation of multilevel lumbar disc, joint central and
neuroforaminal stenosis. Dr. Curran determined that appellant continued with residuals of her
injury which included pain and atrophy with decreased sensation in the right lower extremity.
He advised that she was temporarily totally disabled from work for the period July 31, 2008 to
February 1, 2009, at which time the period of disability had ceased.
In a letter dated September 26, 2013, OWCP requested that Dr. Taylor review
Dr. Curran’s report and provide his opinion. No response was received.
By decision dated October 29, 2013, OWCP denied appellant’s claim for compensation
beginning March 28, 2010.
Appellant continued to submit evidence. She resubmitted evidence that included
Dr. Pakbaz’s December 7, 2011 report as well as Dr. Taylor’s attending physician’s report.
Appellant also provided a June 28, 2013 treatment note from Dr. Taylor in which he
recommended surgery. Attached to this was a July 12, 2013 progress note from Dr. Justin
Brown, a Board-certified neurosurgeon, who noted that appellant presented requesting surgery
more than a year after her prior visit. Dr. Brown noted that appellant was deciding whom she
would like to perform the surgery. Appellant submitted other treatment notes from Dr. Brown.
In a November 27, 2013 report, Dr. Taylor indicated that appellant was awaiting approval
for surgery. He noted that, despite being a clear candidate for surgery, her claim was denied.
On September 6, 2014 appellant requested reconsideration of the October 29, 2013
decision. She requested that her claim be expanded to include a permanent aggravation of her
lumbar spine condition, as opposed to a temporary aggravation. Appellant also requested that
additional diagnoses be added to her claim. She indicated that she was awaiting a second
surgery. Appellant also reviewed Dr. Curran’s report and argued that her physicians did not
agree with all of his comments.

3

In a decision dated December 11, 2014, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant review of its prior
decision.5
LEGAL PRECEDENT
Under section 8128(a) of FECA,6 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(3) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that [OWCP] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [OWCP].”7
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.8
ANALYSIS
Appellant disagreed with the denial of her claim for disability for the period beginning
March 28, 2010 and timely requested reconsideration on September 6, 2014.
On reconsideration appellant requested that her claim be expanded to include a
permanent aggravation of her lumbar spine condition, as opposed to a temporary aggravation.
She indicated that she was awaiting a second surgery. Appellant also reviewed Dr. Curran’s
report and argued that her physicians did not agree with all of his comments. OWCP denied
appellant’s application on December 11, 2014, finding that no new evidence was offered
warranting further merit review. The underlying issue on reconsideration is medical in nature,
whether appellant had disability causally related to her accepted condition beginning
March 28, 2010. Appellant’s arguments are irrelevant with regard to whether she was disabled
beginning March 28, 2010 as medical evidence is needed to address this question. Although she
argued that her claim should be expanded, OWCP has not issued a decision on this matter. The
5

OWCP noted that its October 29, 2013 decision only pertained to appellant’s claim for wage-loss compensation
beginning March 28, 2010. It declined to address whether additional conditions should be accepted.
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(3).

8

Id. at § 10.608(b).

4

Board finds that appellant did not offer any arguments which would show a legal error by OWCP
nor did she advance a relevant legal argument not previously considered by OWCP.
Appellant also submitted medical evidence not previously of record. However, the Board
finds that this evidence is irrelevant to the underlying issue; whether she had any disability
beginning March 28, 2010 causally related to her accepted conditions. In a November 27, 2013
report, Dr. Taylor indicated that appellant was awaiting approval for surgery after being denied
authorization. This report does not offer any opinion regarding the period of disability at issue.
Likewise other treatment notes from Drs. Taylor and Brown did not specifically support that
appellant had any disability beginning March 28, 2010 causally related to her accepted
conditions. The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.9 Thus, this evidence is
irrelevant. OWCP also received copies of previously submitted evidence. The Board has held
that submitting evidence that is repetitious or duplicative of evidence already in the case record
does not constitute a basis for reopening the claim.10
The Board finds, therefore, that appellant did not show that OWCP erroneously applied
or interpreted a specific point of law, advance a relevant legal argument not previously
considered by OWCP, or submit pertinent new and relevant evidence not previously considered.
As appellant did not meet any of the necessary regulatory requirements, she is not entitled to
further merit review.
On appeal appellant repeated her arguments from her reconsideration request. She also
provided a copy of previously submitted medical evidence. As noted, the Board does not have
jurisdiction over the merits of the claim. As explained, appellant has not met any of the
necessary regulatory requirements to be entitled to further merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

9

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

10

Brent A. Barnes, 56 ECAB 336 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the December 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

